NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND FELDMAN,                                No. 16-56470

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07439-AB-MRW

 v.
                                                MEMORANDUM*
BOSCO CREDIT LLC, a foreign entity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Raymond Feldman appeals pro se from the district court’s summary

judgment in his diversity action seeking to set aside a state court judgment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Progressive Cas.

Ins. Co. v. Owen, 519 F.3d 1035, 1037 (9th Cir. 2008). We may affirm on any



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis supported by the record. Hell’s Angels Motorcycle Corp. v. McKinley, 360
F.3d 930, 933 (9th Cir. 2004). We affirm.

      The district court lacked subject matter jurisdiction over Feldman’s

collateral attack on the state court judgment under the Rooker-Feldman doctrine

because Feldman’s action amounted to a forbidden “de facto appeal” of a prior,

final state court judgment. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(“It is a forbidden de facto appeal under Rooker-Feldman when the plaintiff in

federal district court complains of a legal wrong allegedly committed by the state

court, and seeks relief from the judgment of that court.”).

      We reject as without merit Feldman’s contention that he was entitled to

summary judgment in his favor based on the district court’s granting of the parties’

requests for judicial notice.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                  16-56470